Shepley, C. J.,
orally.—The committee was appointed by the District Court, March term, 1848. Their report, which *454was made, not at the next June term, but at the October term, 1848, affirmed the doings of the Commissioners. But it was one term too late. The Act required it to be made at the June term. The language of the statute, (c. 28, § 3, of the laws of 1847,) is emphatic, and admits of no construction. It is, that the committee “ shall report at the next term” after their appointment. This provision, which was made for the purpose of avoiding delay, not having been complied with, all the subsequent proceedings in the District Court were irregular and void. And, further, that court in fact never made any adjudication of the case ; nor did it certify any of its doings to the Commissioners.
The Act required all proceedings in the Commissioners’ Court to be stayed till a decision was had in the District Court. During that stay, no applications for the allowance to claimants for damages, could be received. Such applications were necessarily to be witheld until the doings of the District Court had been certified to the Commissioners. But the persons injured were entitled to have the same available length of time in which to make their applications, as if no appeal had been taken.
The doings in the Commissioners’ Court were therefore closed too early.
The time allowed to the town for making the road, and to the land owners for taking off the growth, and to the county for paying the damages, was to commence from the term when all the proceedings in the original process should be closed. The Commissioners, by closing the proceedings sooner than was by law allowed, unlawfully shortened the times allowed to the town and to the land owners, and to the county for the purposes aforesaid. It is not desirable, that proceedings, so irregular, should be sanctioned.

Writ of certiorari granted.